ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Allowable Subject Matter
Claims 1-36 are allowed.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination  a  system , computer instructions and  a computer-implemented, comprising , among all other limitations, determining a set of routes for delivery of assets within a delivery network based on demand forecast and realized demand 
for a period, the demand forecast being indicative of prediction of demand for delivery of assets within the period; during at least partial execution of the set of routes, receiving real-time data representative of delivery of assets, and updated demand forecast ; determining, by an optimization controller of the continuous delivery platform, one or more of a time-to-trigger, and a cut-off time at least partially based on the real-time data, and  the updated demand forecast, the time-to-trigger defining an interval, at which the set of routes for delivery of assets is to be reoptimized; in response to the time-to-trigger being achieved, re-optimizing, by a route optimization module of the continuous delivery platform, the set of routes to provide a revised set of routes; and conveying at least one .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663